686 S.E.2d 157 (2009)
STANFORD, et al
v.
PARIS, et al.
No. 208PA09.
Supreme Court of North Carolina.
October 14, 2009.
Donald M. Stanford, Jr., for Stanford, et al.
Lacy M. Presnell, III, Raleigh, for Jean S. Mann, et al.
James K. Pendergrass, Raleigh, for Edward & Lindsay Mann.
Robert Epting, Chapel Hill, for Orange Water & Sewer.
Robert B. McNeill, Charlotte, for Margaret Pless, et al., Kenneth C. Haywood, Raleigh, for Margaret Pless.
Zipporah Edwards, Charlotte, for Margaret Pless, Paris Respondent.
The following order has been entered on the motion filed on the 12th of October 2009 by Amicus (N.C. Advocates for Justice) for Leave to File Amicus Curiae Brief:
"Motion Allowed by order of the Court in conference this the 14th of October 2009."